     Case 1:21-cv-00071-NONE-GSA Document 4 Filed 01/25/21 Page 1 of 3


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6
      Anthony Manning                                         CASE NUMBER: 1:21-cv-00071-GSA
 7
                         Plaintiff,
 8                                                            FINDINGS AND
             v.                                               RECOMMENDATIONS TO DENY
 9                                                            APPLICATION TO PROCEED IN
      ANDREW SAUL, Commissioner of Social                     FORMA PAUPERIS AND TO
10    Security,                                               REQUIRE FILING FEE PAYMENT,
                                                              AND DIRECTING CLERK OF COURT
11                                                            TO RANDOMLY ASSIGN A UNITED
                         Defendant.                           STATES DISTRICT JUDGE
12
                                                              (Doc. 2)
13

14

15

16

17          On January 18, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

18   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Docs. 1–2.

19          I.      Legal Standard

20          In order to proceed without prepayment of the filing fee, Plaintiff must submit an affidavit

21   demonstrating that he “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).

22   “To proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116 (9th

23   Cir. 1965).   In enacting the in forma pauperis statute, “Congress intended to guarantee that no

24   citizen shall be denied an opportunity to commence, prosecute, or defend an action, civil or

25   criminal, in any court of the United States, solely because . . . poverty makes it impossible . . . to

26   pay or secure the costs of litigation.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (interna l

27   quotations and citations omitted).

28          The determination whether a party may proceed in forma pauperis is a “matter within the
                                                   1
     Case 1:21-cv-00071-NONE-GSA Document 4 Filed 01/25/21 Page 2 of 3


 1   discretion of the trial court . . .” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963). To proceed
 2   in forma pauperis a plaintiff need not demonstrate that he is completely destitute, but his poverty
 3   must prevent him from paying the filing fee and providing himself and his dependents (if any) with
 4   the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).
 5   Although there is no bright line rule, courts look to the federal poverty guidelines developed each
 6   year by the Department of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-
 7   72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).
 8           II.      Findings
 9           Plaintiff’s application reflects no dependents and monthly VA disability benefits of $3,400
10   ($40,800 per year), which is substantially more than the 2021 federal poverty guideline for a
11   household of one ($12,880 per year). See 2021 Poverty Guidelines, https://aspe.hhs.gov/pover ty-
12   guidelines (last visited January 22, 2021). Moreover, Plaintiff’s application reflects $2,000 in cash
13   on hand. Both of these facts suggest an ability to pay the $402 filing fee without sacrificing the
14   necessities of daily life.
15           III.     Recommendation
16           Accordingly, it is RECOMMENDED that Plaintiff’s application to proceed in forma
17   pauperis be denied (Doc. 2).
18           The Clerk of Court is DIRECTED to randomly assign this case to a United States District
19   Judge for resolution of these findings and recommendations pursuant to the provisions of Title 28
20   U.S.C. § 636(b)(l).          Within fourteen (14) days from the filing of these findings and
21   recommendations, Plaintiff may file written objections with the court. L.R. 304(b).            Such a
22   document should be captioned “Objections to Magistrate Judge’s Findings and Recommendatio ns. ”
23   Plaintiff is advised that failure to file objections within the specified time may result in the waiver
24   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838–39 (9th Cir. 2014) (citing Baxter v.
25   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
26

27

28
                                                        2
     Case 1:21-cv-00071-NONE-GSA Document 4 Filed 01/25/21 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3      Dated:   January 23, 2021                 /s/ Gary S. Austin
                                          UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
